         Case 4:21-cv-06506-DMR Document 10 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

10

11 ENITAN ADESANYA,                                            CASE NO.: 4:21-CV-06506-DMR

12                                   Plaintiff,                [The Honorable Donna M. Ryu]

13                 v.                                          ORDER GRANTING JOINT
                                                               STIPULATION RE FIRST AMENDED
14 WELLS FARGO BANK, NATIONAL                                  COMPLAINT
   ASSOCIATION; DOES 1 - 10, inclusive,
15
                   Defendants.
16
17

18

19                 In light of the joint stipulation submitted by the parties and good cause appearing, IT IS

20 HEREBY ORDERED THAT:

21                 Plaintiff shall file and serve a First Amended Complaint by September 24, 2021; and

22                 Defendant Wells Fargo shall file and serve its response to the First Amended Complaint

23 by October 18, 2021.                                                      S DISTRICT
                                                                           TE           C
                                                                         TA
                                                                                                O
                                                                     S




24
                                                                                                 U
                                                                    ED




                                                                                                  RT




                                                                                        ERED
                                                                UNIT




                                                                                O ORD
                                                                         IT IS S
25
                                                                                                      R NIA




26                                                                                           . Ryu
                                                                NO




                        September 9                                                 onna M
      Dated:                                 , 2021                       Judge D
                                                                                                     FO
                                                                 RT




                                                                 HON.  DONNA M. RYU
                                                                                                 LI




27                                                                 ER
                                                                     H




                                                                                                A




                                                                                    C
                                                                 UNITED
                                                                      N
                                                                        D
                                                                          STATESO FMAGISTRATE JUDGE
                                                                               IS T RIC T
28
     94000/HR2402/02591923-1                               1                            CASE NO.: 4:21-CV-06506-DMR
                                                                                             ORDER RE AMENDED COMPLAINT
                   Case 4:21-cv-06506-DMR Document 10 Filed 09/09/21 Page 2 of 2



 1                                              CERTIFICATE OF SERVICE

 2
            I, the undersigned, declare that I am over the age of 18 and am not a party to this action. I am
 3    employed in the City of Pasadena, California; my business address is Anglin Flewelling & Rasmussen
      LLP, 301 N. Lake Avenue, Suite 1100, Pasadena, California 91101-4158.
 4

 5                 On the date below, I served a copy of the foregoing document entitled:

 6              ORDER GRANTING JOINT STIPULATION RE FIRST AMENDED COMPLAINT

 7    on the interested parties in said case as follows:

 8                             Served Electronically via the Court’s CM/ECF System:
 9
                                                  Counsel for Plaintiff
10
                                                Todd M. Friedman, Esq.
11                                               Adrian R. Bacon, Esq.
                                            Law Offices of Todd M. Friedman
12                                           21550 Oxnard Street, Suite 780
13                                          Woodland Hills, CA 91367-7104
                                                  Tel: (323) 306-4234
14                                               Fax: (866) 633-0228
                                            Email: tfriedman@toddflaw.com
15                                            Email: abacon@toddflaw.com
16
17            I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct. I declare that I am employed in the office of a member of the Bar of this
18    Court, at whose direction the service was made. This declaration is executed in Pasadena, California
      on September 9, 2021.
19

20
                     Marianne Mantoen                                     /s/ Marianne Mantoen
21                   (Type or Print Name)                                   (Signature of Declarant)
22

23

24

25

26
27

28
                                                                                                     4:21-cv-06506-DMR
     94000/HR2402/02591923-1                                1                            CASE NO.: ------------------------
                                                                                                   3:15-CV-02323-RS
                                                                                          CERTIFICATE OF SERVICE
